DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-11, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harzig et al (“Harzig” hereinafter, U.S.P.N. 10,910,100 B2).
As per claim 1, Harzig discloses a system (abstract, figures 2 and 3) for training an artificial intelligence engine (column 4, lines 53-54), the system comprising: an electronic processor; and memory storing instructions (figure 7) that, when executed by the electronic processor, cause the system to: obtain a set of reports corresponding to a set of medical images (figure 2: medical images and reports 215); determine a label for a finding of interest (column 5, lines 31-37: “abnormality annotation”); identify one or more ambiguous reports in the set of repots, wherein the one or more ambiguous reports do not include a positive label or a negative label for the finding of interest (figure 2: numeral 240-245, image features are extracted from the medical images and reports, which are the claimed “ambiguous reports”); generate an annotation for each of the one or more ambiguous reports in the set of reports (numerals 230 and 245: generated image report include possible abnormality annotations for the extracted image features); and train the artificial intelligence engine (column 5, line44: neural network) using a training set including the annotation for each of the one or more ambiguous reports and non-ambiguous reports in the set of reports, thereby generating a classification model for the label for the finding of interest (column 5, lines 39-59: hierarchical text generation model based on the neural network is the claimed “classification model” for generating annotations for the extracted image features from the inputted medical reports/images).
As per claim 2, Harzig discloses wherein the memory further includes instructions that, when executes by the electronic processor, cause the system to: apply natural language processing to the set of reports (column 3, line 35: natural language descriptions are generated in the generated report).
As per claim 3, Harzig discloses wherein applying natural language processing includes applying context recognition natural language processing to differentiate between negative labels and positive labels for the finding of interest (see figure 1 for positive and negative annotations based on natural language description).
As per claim 8, Harzig discloses wherein the set of medical images are chest x-ray images (column 6, lines 33-34: chest x-ray images).
As per claim 9, Harzig discloses wherein the memory further includes instructions that, when executed by the electronic processor, cause the system to: apply the classification model in a subsequent analysis by the artificial intelligence engine (column 5, lines 52: neural network is the claimed “artificial intelligence engine”).
As per claim 10, see explanation in claim 1.
As per claim 11, see explanation in claim 2.
As per claim 15, see explanation in claim 8.
As per claim 16, see explanation in claim 9.
As per claim 17, see explanation in claim 1, and the examiner notes Harzig’s system is a computer like system, which inherently includes a non-transitory computer-readable medium.
As per claim 18, see explanation in claim 2.
As per claim 20, see explanation in claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harzig in view of Odry et al (“Odry” hereinafter, U.S.P.N. 11,049,243 B2).
As per claim 4, Harzig teaches determining whether the extracted image feature is normal or abnormal based on calculated predicted probability from a neural network (column 5, lines 39-59). However, Harzig does not explicitly teach the predicted probability is from a normal distribution.
Odry at column 9, lines 41-64 teaches determining a target tissue as a lesion or tumor based on a probability distribution, a gaussian distribution.
Harzig and Odry are combinable because they are from the same field of endeavor, ie. medical image classification.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Harzig in light of Odry’s teaching to adapt a gaussian probability distribution to determine the predicted probability for the extracted image features. One would be motivated to do so because “the system can determine the probability that the subject has an abnormal condition within that range” of the gaussian distribution.
As per claim 5, the Odry’s gaussian distribution is based on data from the training images, which are the claimed “clinical data”.
For claims 6 and 7, Harzig does not explicitly teach percentage of the annotations are 80% or 90% negative labels. The examiner notes the annotations as shown in figure 1 may be 80% or 90% negative labels.
As per claim 12, see explanation in claim 4.
As per claim 13, see explanation in claim 5.
As per claim 14, see explanation in claims 6-7.
As per claim 19, see explanation in claims 6-7.

Conclusion
Examiner note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching for the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirely as potential teaching all or part of the claimed invention, as well as the context of the a passage as taught by the prior art or disclosed by the examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667